UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary 2013 Commission File Number 001-31880 Yamana Gold Inc. (Translation of registrant’s name into English) Royal Bank Plaza, North Tower, 200 Bay Street, Suite2200, Toronto, ON M5J 2J3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-Fo Form40-Fx Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YAMANA GOLD INC. Date:February 20, 2013 By: /s/ Charles Main Charles Main Executive Vice President, Finance and Chief Financial Officer 2 EXHIBITINDEX Exhibits Number Description of Exhibit YAMANA GOLD ANNOUNCES FOURTH QUARTER & YEAR END 2012 RESULTS 3
